NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is
               not citable as precedent. It is a public record.

     United States Court of Appeals for the Federal Circuit

                                        05-3297



                                 EDWARD K. TAKAKI,

                                                            Petitioner,

                                           v.

                            DEPARTMENT OF THE NAVY,

                                                           Respondent.


                          __________________________

                            DECIDED: July 11, 2006
                          __________________________


Before MAYER, LOURIE, and PROST, Circuit Judges.

PER CURIAM.

      Edward K. Takaki appeals the final decision of the Merit Systems Protection

Board, affirming his removal from his position of machinist by the Navy. Takaki v. Dep’t

of the Navy, SF0752050330-I-1 (MSPB May 9, 2005). We affirm.

      This court may only reverse the board’s decision if it was arbitrary, capricious, an

abuse of discretion, or unlawful; procedurally deficient; or unsupported by substantial

evidence. See 5 U.S.C. § 7703(c) (2000). The board’s findings that Takaki was unable

to perform the essential duties of his position, that he failed to prove that he was a

“qualified” disabled person, that he failed to show his removal resulted from illegal
discrimination based on perceived disability, and that the agency’s action was

responsibly considered and did not exceed the maximum reasonable action under the

circumstances is supported by substantial evidence.     It is irrelevant that Takaki did

some recycling work while in the position of Machinist; the relevant finding is that he

could no longer perform the official duties of that position, his permanent position of

record.




05-3297                                   2